DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any citation of the instant specification is as published in US Patent Application Publication 20200090141.
Herein, for prior art mapping, where the examiner explains that a reference(s) does not teach a limitation(s), the specific claim language that is not taught by the reference(s) is/are enclosed within double quotes. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-3 are pending. 
Claims 1-2 are withdrawn as being drawn to nonelected subject matter. 
Claim 3 is currently being examined.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2, drawn to a system and method of distributing granular resources, classified in G06Q20/0652.
Claim 3, drawn to a process of operating a data processor to regularly distributing granular per diem work time tokens, classified in G06Q10/06.
Inventions I and II are directed to related product/processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
The inventions are distinct, each from the other because of the following reasons:
The inventions as claimed have different operations/functions of sharing distribution and ownership packages through a blockchain system (Invention I) and of verifying completion of work and award rewards (Invention II).  
The inventions do not overlap in scope, i.e., are mutually exclusive. Namely, Invention I requires the functions/operations of “managing a crowd sourced peer custom design service group, packaging resources as granular transient data packages and regularly distributing said granular resources to said plurality of service providers” (or “operating a data processor to regularly distributing granular transient resources to a plurality of users of a peer custom design group using timeframes, such that any user can immediately receive said resource package upon request”), “processing data and allow a user to receive new package upon consuming previously 
Furthermore, in addition to the inventions as claimed not encompassing overlapping subject matter, there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate classifications in G06Q20/0652 and G06Q10/06 as explained above. This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
A different field of search. Here, each of the mutually exclusive limitations of Inventions I and II would require employing different search queries. Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Provisional Election
During a telephone conversation with applicant Grace Tang on 2/4/2021 a provisional election was made with traverse to prosecute the invention of Invention II, claim 3. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-2 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The disclosure is objected to because of the following informalities: 
The specification should be corrected to: “Time token [[if]] is a new form of cryptocurrency” (Par 20).
The specification should be corrected to: “FIG. 11 is a flowchart that shows sequence of process of a time token system regularly distribute a plurality of [[pre]] per diem work time token to an individual, allowing said individual to redeem said work time token upon verification of the 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a process of regularly distributing granular per diem work to a plurality of users of a peer custom design group using timeframes, redeem tokens and issue rewards to an user upon said user completing work, comprising the steps of: a. maintaining a timer to keep track of time and maintain timeframes; b. packaging work into packages; and c. adding timestamp and metadata to said packages, make valid and ready for use within said timeframe, expire at the end of said timeframe; and d. distributing plurality of packages to said plurality of users in said timeframe; and e. storing said distribution data, ensure one user can not occupied more packages than he/she can use in said timeframe; and f. verifying completed work, redeeming said work and reward user upon said user reporting completion of work; and g. refreshing and reset data processor at the end of each timeframe, immediate start a new timeframe after the previous timeframe ends; and h. repeating steps a to g to continuously and distributing granular per diem work to said plurality of users in each timeframe.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Here, the claims, as drafted, organizes the work activities 
This judicial exception is not integrated into a practical application (refer to Step 2A Prong 2 of 2019 PEG). In particular, the claim limitations include the additional words/phrases like “operating a data processor to”, “automatically”, “in a storage area of said data processor”, “using said data processor”,  “data” (that is, that the packages are “data” packages), and “on said storage medium”. These additional elements amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Furthermore, the claim limitations include the additional words/phrase of “time token” (which is described in the instant specification as being a “cryptocurrency”). This additional element amounts to generally linking the use of the judicial exception to a particular technological environment or field of use, specifically the technological environment or field of use of a “cryptocurrency” technology/environment.
Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (refer to Step 2B of 2019 PEG). As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the discussed additional elements amount to no more than mere instructions to apply the exception using a generic computer component or generally linking the use of the judicial exception to a particular technological 
	The applicant is advised to point out indications of integration of the recited abstract idea(s) into a practical application. For example, specifying an actual technical problem in the field of work tasks (project) management that the claimed invention addresses. It would help to point the examiner to specific paragraph(s) in the specification that discuss the technical problem and how the claimed invention addresses the technical problem.

Claim Rejections - 35 USC § 112(b) or 112(2nd)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 recites the limitation “said distribution data”, within limitation e.  There is insufficient antecedent basis for this limitation in the claim. Although limitation d recites “distributing…data packages”, the claim does not previously mention the term “distribution data” at all. Therefore, it is unclear which is the “said distribution data” that is being stored in limitation e, which recites “storing said distribution data on said storage medium”. To correctly address this rejection, please amend the claim to clarify which is the “said distribution data” that is being stored. For examination purposes, the examiner interprets that the data that is stored in related to the distributed work/task. See 103 rejection below reflects this interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US Patent Application Publication 20200065781), Cuellar (US Patent Application Publication 20200184399), Chitilian (US Patent Application Publication 20160012422), Adams (US Patent Application Publication 20020055856) and Rey (US Patent Application Publication 20180253979).

	As per claim 3, Scott teaches a process of operating a data processor (e.g., Server 14) to regularly distributing granular per diem work […] to a plurality of users of a 
	a. maintaining a timer in a storage area of said data processor to keep track of time and maintain timeframes (Per disclosure, there necessarily exists a timer/clock function that keeps track and maintains 
	b. packaging work [tasks] into data packages using said data processor (Par 37, “Once the spreadsheet has been established by the individual 16, a notification may be sent to the child. The notification may be used to let the child know of the chores he/she has to perform in order to receive a monetary reward. The notification may be an email, SMS, or other communication mechanisms.”; Information about the task/work to be done is packaged into a message format); and 
c. adding timestamp and metadata to said data packages (Par 37, “Once the spreadsheet has been established by the individual 16, a notification may be sent to the child. The notification may be used to let the child know of the chores he/she has to perform in order to receive a monetary reward. The notification may be an email, SMS, or other communication mechanisms.”; Since, SMS text message formats include 
[…], 
[…]; and
d. distributing plurality of data packages to said plurality of users […] (Par 37, “Once the spreadsheet has been established by the individual 16, a notification may be sent to the child. The notification may be used to let the child know of the chores he/she has to perform in order to receive a monetary reward.” It is also noted that, as claimed, “plurality of data packages” does not necessarily refer to the data packages in which work tasks [or tokens] are packaged, see clause b above.); and 
[…], 
[…]; and 
f. verifying completed work automatically (Par 8 “verifying that the at least one task is completed by the designated”; Par 39 “the platform 12 may use metadata from the photograph to auto-approve that the chore has been completed” and Par 41, the verification is done “automatically” at least due to photo recognition capabilities), 
[…] and 
reward user upon said user reporting completion of work (Par 44, “The account number may then be charged after the chore has been completed and verified and the portfolio may then be credited with the 
[…].
Scott doesn’t teach/suggest that the work tasks are (or are represented by) “time tokens”, that the distribution is done “using timeframes” or “in said timeframe”, “automatically redeem tokens”, “make valid and ready for use within said timeframe”, and “redeeming said work time token”.
However, Cuellar, in an analogous art of a system for managing a workflow using tokens (Abstract), teaches/suggests the concept(s) of 
work tasks are (or are represented by) “time tokens” (Par 31, “Through the ledger, the transition status of a workflow system may be made public and publicly verifiable. The ledger may provide integrity of the transactions and through cryptographic signatures non-repudiation may be provided. For each token, a separate blockchain may be provided.”, that is, Cuellar at least suggests the concept of a new type of cryptocurrency, which is usable to track tasks/work. Herein, time tokens are interpreted as being a “a new form of cryptocurrency”, see Instant Specification, Par 20),
that the distribution is done “using timeframes” or “in said timeframe”, “automatically redeem tokens”, “make valid and ready for use within said timeframe”, and “redeeming said work time token” (Pars 9 and 16, “A transition may consume…[a] token”, Par 40, “The contractor 105 could carry out the physical task associated to W1, modify the status of W1 accordingly and transition T0, which may be nothing different than a 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that the work tasks are (or are represented by) “time tokens”, that the distribution is done “using timeframes” or “in said timeframe”, “automatically redeem tokens”, “make valid and ready for use within said timeframe”, and “redeeming said work time token”, as taught/suggested by Cuellar, to modify the process of Scott, because this would lead to the predictable results of a more secure method that involves automatic management and tracking of tasks using a blockchain and a representation of the tasks in the blockchain (Cuellar Pars 7 and 31).
Scott, as modified, doesn’t teach/suggest “expire at the end of said timeframe”, “refreshing and reset data processor at the end of each timeframe, immediate start a new timeframe after the previous timeframe ends” and “repeating steps a to g to continuously and automatically distributing granular per diem work time tokens to said plurality of users in each timeframe”. 
However, Chitilian, in an analogous art of a computing device that transmits 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “expire at the end of said timeframe”, “refreshing and reset data processor at the end of each timeframe, immediate start a new timeframe after the previous timeframe ends” and “repeating steps a to g to continuously and automatically distributing granular per diem work time tokens to said plurality of users in each timeframe”, as taught/suggested by Chitilian, to further modify the method of Scott, as modified, because this would lead to the predictable results of a more reliable method, which allows for tokens relevant and tied to task schedules (Chitilian Par 95).
Scott, as modified, doesn’t teach/suggest “storing said distribution data on said storage medium”. 
However, Adams, in an analogous art of distribution of tokens (Par 55), teaches/suggests the concept(s) of storing said distribution data on said storage medium (Par 55, “the meeting summary including token identifier 52 and prescriber 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “storing said distribution data on said storage medium”, as taught/suggested by Adams, to further modify the method of Scott, as modified, because this would lead to the predictable results of a more reliable method, which stores historic data that can be used in the future for analysis (Adams, Par 55).
Scott, as modified, doesn’t teach/suggest “ensure one user can not occupied more packages than he/she can use in said timeframe”. 
However, Rey, in an analogous art of a method including assigning tokens (Par 5), teaches/suggests the concept(s) of “ensure one user can not occupied more packages than he/she can use in said timeframe” (Par 47, “a maximum number of tokens that may be assigned to a vehicle at a given time”). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “ensure one user can not occupied more packages than he/she can use in said timeframe”, as taught/suggested by Rey, to further modify the method of Scott, as modified, because this would lead to the predictable results of a more reliable method that controls the flow of token distribution coincide with the amount of tasks assigned (Rey, Par 47, “The size of the queue may depend on token availability”).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537.  The examiner can normally be reached on Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gabriel Mercado/Examiner, Art Unit 3685      


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685